DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 5 January 2022.  Applicant’s amendment on 5 January 2022 amended Claims 1 and 19.  Currently Claims 1-20 are pending and have been examined.  The Examiner notes that the 101 rejection was previously withdrawn in the Office Action filed 4 February 2021.

Response to Arguments

Applicant's arguments filed 5 January 2022 have been fully considered but they are not persuasive.

The Applicant argues on pages 9-11 that Raemaker, Rademaker 2 and Montague…”do not teach or suggest each and every an delivery feature of the claims as amended… identify a set of seed locations based on a proximity of each of the set of seed locations to respective real time customer device locations of respective customer associated with the one or more pickup orders”. 
The Examiner respectfully disagrees.


The Applicant argues on pages 11-12 that “Memon relied upon in the Office Action do not relate to identifying a pickup location based on a probability that customers will actually pick up orders at the pickup location as claimed”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that with respect to the applying limitation the Examiner points to the previously cited par. [0036] of Memon discloses the determining a demand using a prediction model to determine a delivery location including a probability of an order within a given time period and a confidence for the probability for multiple locations.  This determining of the given time period at a particular location is viewed as identifying a pickup location and the chance a customer will pick-up at each potential location.  The previously cited par. [0006] provides the additional identification of the use of a secondary location for a designated product, including a second customer.  This determination of the probability being determined for pickup for multiple locations determines claimed a computational model to generate a first probability that the respective customers will pick up a respective orders from a first location or second location, and additionally this is done for multiple customers. This is seen as the calculation determines a probability that a customer will be likely to use that pickup location from possible locations. Specifically the claim language states a probability the customer will pick up respective orders, and this is provided in Memon based on the determination that based on multiple locations to purchase the item, where the 
With respect to identifying claim limitation, based on the customer location probabilities as noted above that a pickup location will be used, and as can be seen from above a probability that the customer will order and subsequently pickup that order at a specific location, taking into account timing of the orders.  This pickup location is determined for multiple customers and takes into account multiple locations.  As such the Memon reference is viewed to teach the claimed limitations, and the rejection is maintained. 

The Applicant argues on pages 12-13 that “Monteque merely describes providing a notification to a customer when the customer is nearby the merchant, not a centrality location that is used to identify the geographic location for the pickup location as claimed”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that the previously cited col. 23, lines (56) – col. 24, line (24) determines the proximate customer location and proximate merchants and providing a notification to the user when a location is determined based on the real time determined location what location is best to be used taking into account routes.  Specifically which location are available even “if the location of a mobile merchant changes over time also taking into account their routes.  With both location and routes of the customer and mobile merchant it is possible to determine a recommendation what is a good location to meet that works for both parties, and this is viewed a location that is central to both.  Additionally for further clarification col. 27, lines (4-46) indicates that this location for a customer and mobile merchant can be a central hub location based on certain routes.  This previously identification of 

The Applicant argues on pages 13-14 that “Montegue does not relate to a retail partner order for which items ordered by the retail partner are to be deliver to the retail address”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that the previously cited col. 40, lines (22-56) of Montegue teaches the added together of orders (i.e. grouped) of the same or similar products to expedite preparation and shipping for multiple orders for one or more customers to be grouped together and also taking into account distance and routes, then col. 36, line (44) – col. 37, line (8) indicates that the deliveries can be delivered to a third party (i.e. retail partner).  This third party is viewed by the examiner as the retail partner that takes advantage of order from multiple people where the orders are grouped in order to optimize and then select a location that meets routes and timing of the customers which is decided to be a third party (i.e. retail partner).  The customers can then pick up the orders there.  The rejection is therefore maintained.

The Applicant argues on pages 14-15 that “none of the customer preference information relates to the express recitation of a preferred time indicated by the respective customers to make a respective pickup, let alone identifying pickup locations based on time preferences information of customers as claimed… not a model to identify actual pickup locations”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that the previously cited col. 33, line (41) – col. 34, line (25) of Montegue specifically states “For instance, customer preferences may 20 may have one or more alternate, non-proximate locations, which locations may still offer options for fulfillment not available by the mobile merchant location.”.  The customer preferences which indicate a timeframe and determining a non-proximate are seen as a time preference and location for pickup options as determined by the customer.  This is therefore viewed as teaching a pickup location, based on time preferences and as such Montague is viewed to disclose the limitation.
Additionally, for further clarification col. 42, lines (1-16) indicates a generation model that is used to determine a customers interest, using location data, profile data in order to generate location, route, and product information.  This indicates that data pulled from in order to determine the previously cited col. 39, line (53) – col. 40, line (11) which discloses the determining of a location including a third party location to have customers pick up products.  It is therefore viewed that Montegue does disclose the claimed limitations.  The rejection is therefore maintained.

The remaining Applicant's arguments filed 5 January 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.


	
		
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8, 10, 13, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rademaker (U.S. Patent Publication 2014/0074743 A1) in view of Rademaker (U.S. Patent Publication 2013/0346237 A1) (hereafter Rademaker 2) in further view of Montague (U.S. Patent 11,023,957 B1).

	Referring to Claim 1, Rademaker teaches a system of location modeling for hybrid last-mile delivery, comprising:

a processor programmed to (see; par. [0106] of Rademaker teaches a processor).

receive a pickup order comprising one or more items to be picked up (see; par. [0006] and par. [0026] of Rademaker teaches receiving an order for a pickup of an item).

add the pickup order to an order queue comprising a plurality of pickup orders to be picked up by respective customers, each respective customer being associated with a customer location (see; par. [0027] of Rademaker teaches the queuing to match a pickup location near a customer).

access one or more pickup orders from among the plurality of pickup orders of the order queue (see; par. [0027], par. [0046]-[0048] and par. [0077] of Rademaker teaches accessing orders that need to be picked up as part of a queue of items).

Apply a computational model to identify, from among the set of seed locations, a pickup location at which a delivery vehicle is to travel and the respective customers are to travel from their respective real-time customer device locations to meet for the one or more pickup orders to be delivered to and picked up by respective customers (see; par. [0034] of Rademaker teaches a real time prediction of arrival time using, par. [0028] a device that displays to a customer locations, par. [0121]-[0124] where mobile user data is used from multiple people where the data is used to determine a customer pickup location where common pick up locations are used (i.e. seed location) to be used for a pickup location for the customers at a similar time, par. [0019] at a designated delivery/pick-up location).


Rademaker does not explicitly disclose the following limitations, however,

Rademaker 2 teaches generate a delivery order to deliver the one or more pickup orders to the identified pickup location at a specified pickup time, the delivery order specifying that a delivery vehicle is to meet the respective customers at the identified pickup location and the specified time to deliver the one or more pickup orders (see; par. [0021] of Rademaker 2 teaches a logistics management program to determine a delivery of an order to a user at a pickup location along the path of the customer at a specific time), and
transmit, to a respective electronic communication mode of each customer associated with the one or more pickup orders, an indication of the identified pickup location and the specified pickup time to meet the delivery vehicle for picking up a respective pickup order (see; par. [0019] and par. [0021]-[0022] of Rademaker 2 teaches communicating with the customers associated with an order to be picked up at a location at a specific time and can include making adjustments to the pickup location to match along the path of the customer).



Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker fails to disclose generate a delivery order to deliver the one or more pickup orders to the identified pickup location at a specified pickup time, the delivery order specifying that a delivery vehicle is to meet the respective customers at the identified pickup location and the specified time to deliver the one or more pickup orders, and transmit, to a respective electronic communication mode of each customer associated with the one or more pickup orders, an indication of the identified pickup location and the specified pickup time to meet the delivery vehicle for picking up a respective pickup order.

Rademaker 2 discloses generate a delivery order to deliver the one or more pickup orders to the identified pickup location at a specified pickup time, the delivery order specifying that a delivery vehicle is to meet the respective customers at the identified pickup location and the specified time to deliver the one or more pickup orders, and transmit, to a respective electronic communication mode of each customer associated with the one or more pickup orders, an indication of the identified pickup location and the specified pickup time to meet the delivery vehicle for picking up a respective pickup order.

It would be obvious to one of ordinary skill in the art to include in the task management


Rademaker in view of Rademaker 2 does not explicitly disclose the following limitations, however,

Montague teaches receive, from each customer device associated with each respective customer, a real-time customer device location derived from location sensor data of the customer device (see; col. 5, lines (9-57) of Montague teaches the collection of customer real time location data from devices of the user), and
Identify as set of seed locations based on a proximity of each of the set of seed locations to respective real-time customer device locations of respective customers associated with the one or more pickup orders (see; col. 5, lines (9-57) of Montague teaches the dynamic identification of fulfillment locations based on the determined real time location of customers Figure 6A based on location data that provides proximity data and determines possible pickup locations).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore 

Rademaker and Rademaker 2 discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker and Rademaker 2 fails to disclose receive, from each customer device associated with each respective customer, a real-time customer device location derived from location sensor data of the customer device, and identify as set of seed locations based on a proximity of each of the set of seed locations to respective real-time customer device locations of respective customers associated with the one or more pickup orders.

Montaque discloses receive, from each customer device associated with each respective customer, a real-time customer device location derived from location sensor data of the customer device, and identify as set of seed locations based on a proximity of each of the set of seed locations to respective real-time customer device locations of respective customers associated with the one or more pickup orders.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker and Rademaker 2 receive, from each customer device associated with each respective customer, a real-time customer device location derived from location sensor data of the customer device, and identify as set of seed locations based on a 


Referring to Claim 2, see discussion of claim 1 above, while Rademaker in view of Rademaker 2 in further view of Montague teaches the system above, Rademaker does not explicitly disclose a system having the limitations of, however,

Rademaker 2 teaches the pickup location is identified from among a plurality of candidate dynamic locations, to which each customer is to travel for pickup, that are not predefined as a pickup location, and wherein to identify the pickup location, the processor is further programmed to: (see; par. [0021] and par. [0023] of Rademaker 2 teaches GPS and sensor data utilized to determine the real time location of a customer as well as, par. [0024] track customer path and predict best provide products, where the par. [0026] and par. [0029] prediction uses a set of possible locations the customer will be able to pick up the product (i.e. not predefined)), and
identify a geographic location, from among the plurality of candidate dynamic locations, based on real-time location data from a delivery vehicle device, the real-time customer device location data from respective customer devices, a distribution travel path from a distribution center to the geographic location, and a plurality of customer travel paths to the geographic location, each customer travel path comprising a travel path from a respective customer location to the geographic location, wherein the pickup location is identified based on the identified geographic location see; par. [0021] and par. [0023] of Rademaker 2 teaches GPS and sensor data utilized to determine the real time location of a customer as well as, par. [0024] track customer path and predict best provide products, where the par. [0026] and prediction uses a set of possible locations the customer will be able to pick up the product, and par. [0014] where the locations are proximate to the retailer and can include par. [0033] predetermined locations).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches facilitating logistics time savings using determined location pickup of products and as it is comparable in certain respects to Rademaker which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Rademaker 2 discloses the pickup location is identified from among a plurality of candidate dynamic locations, to which each customer is to travel for pickup, that are not predefined as a pickup location, and wherein to identify the pickup location, the processor is further programmed to, and identify a geographic location, from among the plurality of candidate dynamic locations, based on real-time location data from a delivery vehicle device, the real-time customer device location data from respective customer devices, a distribution travel path from a distribution center to the geographic location, and a plurality of customer travel paths to the geographic location, each customer travel path comprising a travel path from a respective customer location to the geographic location, wherein the pickup location is identified based on the identified geographic location.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker the pickup location is identified from among a plurality of candidate dynamic locations, to which each customer is to travel for pickup, that are not predefined as a pickup location, and wherein to identify the pickup location, the processor is further programmed to, and identify a geographic location, from among the plurality of candidate dynamic locations, based on real-time location data from a delivery vehicle device, the real-time customer device location data from respective customer devices, a distribution travel path from a distribution center to the geographic location, and a plurality of customer travel paths to the 


	Referring to Claim 3, see discussion of claim 2 above, while Rademaker in view of Rademaker 2 in further view of Montague teaches the system above, Rademaker does not explicitly disclose a system having the limitations of, however,

Montegue teaches identify the geographic location, the processor is further programmed to: determine a centrality location based on the distribution travel path that the delivery vehicle travels and the plurality of customer travel paths that each respective customer travels (see; col. 23, line (56) – col. 24, line (24) of Montegue teaches as part of the determination of the routing of the merchant analyzing the data of the customer and determining based on collected information a time a customer will be in a zone as well as actual customer location and proximity data in order to determine which routes will work best for the merchant to provide a pickup to the user (this understanding of the zone of a user is viewed as a full understanding of the route they are likely to take in order to match up with a merchants route)).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches facilitating logistics time savings using determined location pickup of products and as it is comparable in certain respects to Rademaker which transmitting and preparing an order using a 

Rademaker and Rademaker 2 discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker and Rademaker 2 fails to disclose identify the geographic location, the processor is further programmed to: determine a centrality location based on the distribution travel path that the delivery vehicle travels and the plurality of customer travel paths that each respective customer travels.

Montaque discloses identify the geographic location, the processor is further programmed to: determine a centrality location based on the distribution travel path that the delivery vehicle travels and the plurality of customer travel paths that each respective customer travels.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker and Rademaker 2 teaches identify the geographic location, the processor is further programmed to: determine a centrality location based on the distribution travel path that the delivery vehicle travels and the plurality of customer travel paths that each respective customer travels as taught by Montague since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rademaker, Rademaker 2, and Montague teach the gathering of order information in order to determine 


	Referring to Claim 4, see discussion of claim 1 above, while Rademaker in view of Rademaker 2 in further view of Montague teaches the system above, Rademaker in view of Rademaker 2 does not explicitly disclose a system having the limitations of, however,

Montague teaches a second pickup location for another pickup order is selected from a plurality of candidate static locations that are each predefined and designated as a candidate static pickup location, and wherein to identify the pickup location, the processor is further programmed to: identify the second pickup location based on a customer selection of one or more of the plurality of candidate static locations (see; col. 36, line (44) – col. 37, line (8) of Montague teaches multiple (i.e. second) pickup locations identified from a list of possible locations that a user can select, where the locations are brick and mortar or third party locations (i.e. static), which are determined by col. 13, lines (37-60) and col. 8, line (58) – col. 9, line (26) a recommendation of multiple pickup locations).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches facilitating logistics time savings using determined location pickup of products and as it is comparable in certain respects to Rademaker which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Montaque teaches dynamically providing content based notification and fulfillment and as it is comparable in certain respects to Rademaker and Rademaker 2 which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as 

Rademaker and Rademaker 2 discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker and Rademaker 2 fails to disclose a second pickup location for another pickup order is selected from a plurality of candidate static locations that are each predefined and designated as a candidate static pickup location, and wherein to identify the pickup location, the processor is further programmed to: identify the second pickup location based on a customer selection of one or more of the plurality of candidate static locations.

Montaque discloses a second pickup location for another pickup order is selected from a plurality of candidate static locations that are each predefined and designated as a candidate static pickup location, and wherein to identify the pickup location, the processor is further programmed to: identify the second pickup location based on a customer selection of one or more of the plurality of candidate static locations.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker and Rademaker 2 a second pickup location for another pickup order is selected from a plurality of candidate static locations that are each predefined and designated as a candidate static pickup location, and wherein to identify the pickup location, the processor is further programmed to: identify the second pickup location based on a customer selection of one or more of the plurality of candidate static locations as taught by Montague since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rademaker, Rademaker 2, and Montague teach the gathering of order information in order to determine proper delivery of items ordered and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 1 above, while Rademaker in view of Rademaker 2 in view of Montague teaches the system above, Rademaker further discloses a system having the limitations of, 

determine a retail address of the retail partner (see; par. [0057] of Rademaker teaches determining a retail address of the businesses).


Rademaker in view of Rademaker 2 does not explicitly disclose the following limitation, however,

Montague teaches group the one or more pickup orders with a retail order having items ordered by a retail partner for delivery to the retail partner (see; col. 40, line (22-56) of Montague teaches the grouping together of orders of the same product to expedite preparation and shipping, and can then be delivered to col. 36, line (44), - col. 37, line (8) third party (i.e. partner) locations for providing to customers), 
identify the pickup location based further on the retail address, wherein the delivery vehicle and each respective customers are to meet at the retail address of the retail partner for one or more pickup orders and the delivery vehicle is to deliver the retail order to the retail partner (see; Figure 8A provides an example of a display that provides multiple different locations that the food can be picked up from including the a restaurant or from a food truck, additionally col. 36, line (44), - col. 37, line (8) provides that the a third party (i.e. partner) locations can be provided as an option which will require movement of the purchased item to that third party location).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches 

Rademaker and Rademaker 2 discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker and Rademaker 2 fails to disclose group the one or more pickup orders with a retail order having items ordered by a retail partner for delivery to the retail partner, and identify the pickup location based further on the retail address, wherein the delivery vehicle and each respective customers are to meet at the retail address of the retail partner for one or more pickup orders and the delivery vehicle is to deliver the retail order to the retail partner.

Montaque discloses group the one or more pickup orders with a retail order having items ordered by a retail partner for delivery to the retail partner, and identify the pickup location based further on the retail address, wherein the delivery vehicle and each respective customers are to meet at the retail address of the retail partner for one or more pickup orders and the delivery vehicle is to deliver the retail order to the retail partner.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker and Rademaker 2 group the one or more pickup orders with a retail order having items ordered by a retail partner for delivery to the retail partner, and identify the pickup location based further on the retail address, wherein the delivery vehicle and each respective customers are to meet at the retail address of the retail partner for one or more 



	Referring to Claim 7, see discussion of claim 1 above, while Rademaker in view of Rademaker 2 in further view of Montague teaches the system above, Rademaker further discloses a system having the limitations of:

receive, from a first customer associated with a first pickup order from among the one or more pickup orders, customer location preference information specifying a preferred time or location to pick up the first pick up order (see; par. [0087] and par. [0094] of Rademaker teaches receive from a customer an order for pickup where products are from multiple vendors where a preferred time and location is selected for pick up).

identify the pickup location based at least in part on the customer location preference information (see; par. [0094] of Rademaker teaches identifying the pickup location based on customer location preference).


	Referring to Claim 8, see discussion of claim 1 above, while Rademaker in view of Rademaker 2 in further view of Montague teaches the system above, Rademaker does not explicitly disclose a system having the limitations of, however,

access customer time preference information of the respective customers associated with the plurality of pickup orders, the time preference information indicating a preferred time indicated by the respective customers to make a respective pickup (see; col. 33, line (41) – col. 34, lines (25) of Montegue teaches in the determination of the fulfillment of a customer analyzing the provided preference data including the time frame the customer would like to make a pickup of orders as well as proximity range), and
select the one or more pickup orders from among the plurality of pickup orders to be delivered to the pickup location based on the time preference information (see; col. 13, lines (37-60) and col. 8, line (58) – col. 9, line (26) of Montague teaches utilizing a machine learning to create optimize a model to provide a recommendation of pickup location for the customer based on proximity as well as the ability for the user to provide a preference for proximate location based on ranges, and then providing Figure 9 an ability to select a a specific location for pickup, col. 39, line (53) – col.40, line (11) which can be the first party or delivered to a third party location for pickup).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches facilitating logistics time savings using determined location pickup of products and as it is comparable in certain respects to Rademaker which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Montaque teaches dynamically providing content based notification and fulfillment and as it is comparable in certain respects to Rademaker and Rademaker 2 which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Montaque discloses access customer time preference information of the respective customers associated with the plurality of pickup orders, the time preference information indicating a preferred time indicated by the respective customers to make a respective pickup, and select the one or more pickup orders from among the plurality of pickup orders to be delivered to the pickup location based on the time preference information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker and Rademaker 2 access customer time preference information of the respective customers associated with the plurality of pickup orders, the time preference information indicating a preferred time indicated by the respective customers to make a respective pickup, and select the one or more pickup orders from among the plurality of pickup orders to be delivered to the pickup location based on the time preference information as taught by Montague since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rademaker, Rademaker 2, and Montague teach the gathering of order information in order to determine proper delivery of items ordered and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 1 above, while Rademaker in view of Rademaker 2 in further view of Montague teaches the system above, Rademaker further discloses a system having the limitations of:

access customer locations associated with the plurality of pickup orders (see; par. [0124] of Rademaker teaches accessing customer location data associated with an order to be picked up).

select the one or more pickup orders from among the plurality of pickup orders to be delivered to the pickup location based on the respective customer locations (see; par. [0028] of Rademaker teaches selecting an order to be picked up at a location based on the location of the customer).


Referring to Claim 13, see discussion of claim 1 above, while Rademaker in view of Rademaker 2 in further view of Montague teaches the system above, Rademaker further discloses a system having the limitations of:

transmit first pickup order identifying data to a first customer associated with a first pickup order from among the one or more pickup orders, the first pickup order identifying data being used to identify the first pickup order at the pickup location (see; par. [0046] of Rademaker providing communication about for par. [0089] and par. [0099] identify the updated time and location for customer pickup).

Rademaker does not explicitly disclose the following limitation, however,

Rademaker 2 teaches transmit the first pickup order identifying data to the delivery vehicle that is to deliver the first pickup order to the pickup location, the first pickup order identifying data being used at the delivery vehicle to locate and validate the first pickup order based on a comparison of pickup order identifying data provided by the first customer and the pickup order identifying data transmitted by the system (see; par. [0021]-[0022] of Rademaker 2 teaches communication between customer and retailer in order to provide logistics to generate the pickup order and update en-route customers and delivery vehicles).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches facilitating logistics time savings using determined location pickup of products and as it is comparable in certain respects to Rademaker which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker fails to disclose transmit the first pickup order identifying data to the delivery vehicle that is to deliver the first pickup order to the pickup location, the first pickup order identifying data being used at the delivery vehicle to locate and validate the first pickup order based on a comparison of pickup order identifying data provided by the first customer and the pickup order identifying data transmitted by the system.

Rademaker 2 discloses transmit the first pickup order identifying data to the delivery vehicle that is to deliver the first pickup order to the pickup location, the first pickup order identifying data being used at the delivery vehicle to locate and validate the first pickup order based on a comparison of pickup order identifying data provided by the first customer and the pickup order identifying data transmitted by the system.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker transmit the first pickup order identifying data to the delivery vehicle that is to deliver the first pickup order to the pickup location, the first pickup order identifying data being used at the delivery vehicle to locate and validate the first pickup order based on a comparison of pickup order identifying data provided by the first customer and 


	Referring to Claim 19, Rademaker in view of Rademaker 2 in further view of Montegue teaches a method of location modeling for hybrid last mile delivery.  Claim 19 recites the same or similar limitations as those addressed above in claim 1, Claim 19 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

verify that the delivery vehicle that is to deliver the plurality of pickup orders to the pickup location is at the pickup location during the pickup time or window to meet each customer associated with the plurality of pickup orders for pickup (see; par. [0007] and par. [0077] of Rademaker teaches communicating the address of customers to truck for delivery in order to verify delivery information par. [0034] notify customer of pickup information which includes pickup time and location).


	Referring to Claim 20, see discussion of claim 1 above, while Rademaker in view of Rademaker 2 in further view of Montegue teaches the system above, Rademaker further discloses a system having the limitations of,

identify the pickup location automatically without customer input (see; par. [0065] of Rademaker teaches automatically selecting a pickup location (i.e. without customer input)).



Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rademaker (U.S. Patent Publication 2014/0074743 A1) in view of Rademaker (U.S. Patent Publication 2014/0346237 A1) (hereafter Rademaker 2) in further view of Montague (U.S. Patent 11,023,957 B1) in further view of Davis et al. (U.S. Patent 10,783,460 B1).

	Referring to Claim 6, see discussion of claim 5 above, while Rademaker in view of Rademaker 2 in further view of Montegue teaches the system above, Rademaker in view of Rademaker 2 in further view of Montegue does not explicitly disclose a system having the limitations of, however,

Davis teaches apply a machine-learning model to identify a retail partner that is predicted to be of interest to a first customer associated with one of the grouped one or more pickup orders (see; col. 18, line (41) – col. 19, line (12) of and col. 28, lines (9-27) of Davis teaches using machine learning to identify retail options that may be of interest to a customer), and
transmit, to the electronic communication mode of the first customer, a recommendation relating to the retail partner (see; col. 19, lines (13-45) of Davis teaches transmit recommendation to customers regarding possible interests of the customer).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches facilitating logistics time savings using determined location pickup of products and as it is comparable in certain respects to Rademaker which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem 

Rademaker and Rademaker 2 discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker and Rademaker 2 fails to disclose apply a machine-learning model to identify a retail partner that is predicted to be of interest to a first customer associated with one of the grouped one or more pickup orders, transmit, to the electronic communication mode of the first customer, a recommendation relating to the retail partner.

Davis discloses apply a machine-learning model to identify a retail partner that is predicted to be of interest to a first customer associated with one of the grouped one or more pickup orders, transmit, to the electronic communication mode of the first customer, a recommendation relating to the retail partner.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker and Rademaker 2 apply a machine-learning model to identify a retail partner that is predicted to be of interest to a first customer associated with one of the grouped one or more pickup orders, transmit, to the electronic communication mode of the first customer, a recommendation relating to the retail partner as taught by Wan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rademaker, Rademaker 2, and Davis teach the gathering of order information in order to determine proper delivery of items ordered and they do not contradict or diminish the other alone or when combined.


Claims 9, 11, 12, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rademaker (U.S. Patent Publication 2014/0074743 A1) in view of Rademaker (U.S. Patent Publication 2014/0346237 A1) (in further view of Rademaker 2) in further view of Montague (U.S. Patent 11,023,957 B1) in further view of Bloom (U.S. Patent 2006/0020366 A1). 

	Referring to Claim 9, see discussion of claim 1 above, while Rademaker in view of Rademaker 2 teaches the system above, Rademaker further discloses a system having the limitations of:

select the one or more pickup orders from among the plurality of pickup orders to be delivered to the pickup location based on the identified items (see; par. [0058] and par. [0065] of Rademaker teaches selecting an order for pickup to be delivered to a location for specific information).

Rademaker in view of Rademaker 2 does not explicitly disclose the following limitation,

Bloom teaches identify items from the plurality of orders in the order queue that will fill the delivery vehicle (see; par. [0007] and par. [0199] of Bloom discloses determining the full trailer load for orders utilizing par. [0259] queue data).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches facilitating logistics time savings using determined location pickup of products and as it is comparable in certain respects to Rademaker which transmitting and preparing an order using a 

Rademaker and Rademaker 2 discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker and Rademaker 2 fails to disclose identify items from the plurality of orders in the order queue that will fill the delivery vehicle.

Bloom discloses identify items from the plurality of orders in the order queue that will fill the delivery vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker and Rademaker 2 identify items from the plurality of orders in the order queue that will fill the delivery vehicle as taught by Bloom since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rademaker, Rademaker 2 and Bloom teach the gathering of order information in order to determine proper delivery of items ordered and they do not contradict or diminish the other alone or when combined.


Referring to Claim 11, see discussion of claim 1 above, while Rademaker in view of Rademaker 2 teaches the system above, Rademaker in view of Rademaker 2 does not explicitly disclose a system having the limitations of, however,

Bloom teaches select the specified pickup time based on when a delivery vehicle is expected to be filled or is filled (see; par. [0079] of Bloom teaches specifying of the loading of vehicles for delivery).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches facilitating logistics time savings using determined location pickup of products and as it is comparable in certain respects to Rademaker which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Bloom teaches efficient package delivery and storage for distribution and as it is comparable in certain respects to Rademaker and Rademaker 2 which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Rademaker and Rademaker 2 discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker and Rademaker 2 fails to disclose select the specified pickup time based on when a delivery vehicle is expected to be filled or is filled.

Bloom discloses select the specified pickup time based on when a delivery vehicle is expected to be filled or is filled.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker and Rademaker 2 select the specified pickup time based on when a delivery vehicle is expected to be filled or is filled as taught by Bloom since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rademaker, Rademaker 2 and Bloom teach the gathering of order information in order to determine proper delivery of items ordered and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 12, see discussion of claim 11 above, while Rademaker in view of Rademaker 2 in further view of Bloom teaches the system above, Rademaker further discloses a system having the limitations of:

revise the specified pickup time or the pickup location based on one or more new orders added to the plurality of pickup orders in the order queue (see; par. [0089] and par. [0099] of Rademaker teaches the updating of time and location based on par. [0065] order acknowledgement of the specific pickup location and time utilizing par. [0006] a queue for the product).

transmit the revised pickup time or the revised pickup location to the respective electronic communication mode of each customer associated with the one or more pickup orders (see; par. [0046] of Rademaker providing communication about for par. [0089] and par. [0099] updating of time and location for customer pickup). 


Referring to Claim 14, see discussion of claim 13 above, while Rademaker in view of Rademaker 2 teaches the system above, Rademaker in further view of Rademaker 2 does not explicitly disclose a system having the limitations of, however,

Bloom teaches receive, from the delivery vehicle, an indication that the first pickup order was picked up (see; par. [0121] of Bloom teaches delivering vehicle updates), and
store an indication that the first pickup order was picked up in association with a first customer account associated with the first customer (see; par. [0065] and par. [0320] of Bloom teaches storing shipment data in order to providing a receipt in order to manage a sequence of pickups).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches facilitating logistics time savings using determined location pickup of products and as it is comparable in certain respects to Rademaker which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Bloom teaches efficient package delivery and storage for distribution and as it is comparable in certain respects to Rademaker and Rademaker 2 which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Bloom discloses receive, from the delivery vehicle, an indication that the first pickup order was picked up, and store an indication that the first pickup order was picked up in association with a first customer account associated with the first customer.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker and Rademaker 2 receive, from the delivery vehicle, an indication that the first pickup order was picked up, and store an indication that the first pickup order was picked up in association with a first customer account associated with the first customer as taught by Bloom since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rademaker, Rademaker 2 and Bloom teach the gathering of order information in order to determine proper delivery of items ordered and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 15, see discussion of claim 1 above, while Rademaker in view of Rademaker 2 teaches the system above, Rademaker does not explicitly disclose a system having the limitations of, however,

Rademaker 2 teaches identify the delivery vehicle that is providing the delivery to the pickup location and a current location of the delivery vehicle (see; par. [0017] of Rademaker 2 teaches identifying the changing location of the truck or courier that is being used to deliver to a pickup location), and
transmit, to each electronic communication mode of each customer associated with the one or more pickup orders, information identifying the delivery vehicle and the current location of the delivery vehicle (see; par. [0022]-[0024] of Rademaker 2 teaches communicating with the customer the pickup information regarding the pickup of a product including the location of the pickup and information regarding where and how to pick up the product to the customer (i.e. identify vehicle)).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches facilitating logistics time savings using determined location pickup of products and as it is comparable in certain respects to Rademaker which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker fails to disclose identify the delivery vehicle that is providing the delivery to the pickup location and a current location of the delivery vehicle, and transmit, to each electronic communication mode of each customer associated with the one or more pickup orders, information identifying the delivery vehicle and the current location of the delivery vehicle.

Rademaker 2 discloses identify the delivery vehicle that is providing the delivery to the pickup location and a current location of the delivery vehicle, and transmit, to each electronic communication mode of each customer associated with the one or more pickup orders, information identifying the delivery vehicle and the current location of the delivery vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management


Rademaker in view of Rademaker 2 does not explicitly disclose the following limitation, however,

Bloom teaches receive an indication that a delivery of the one or more pickup orders to the pickup location is in progress (see; par. [0189] of Bloom teaches the monitoring of the status (i.e. indication) to an item to pick up including the current shipping progress), and

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches facilitating logistics time savings using determined location pickup of products and as it is comparable in certain respects to Rademaker which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Bloom teaches efficient package delivery and storage for distribution and as it is comparable in certain respects to Rademaker and Rademaker 2 which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is 

Rademaker and Rademaker 2 discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker and Rademaker 2 fails to disclose receive an indication that a delivery of the one or more pickup orders to the pickup location is in progress.

Bloom discloses receive an indication that a delivery of the one or more pickup orders to the pickup location is in progress.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker and Rademaker 2 receive an indication that a delivery of the one or more pickup orders to the pickup location is in progress as taught by Bloom since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rademaker, Rademaker 2 and Bloom teach the gathering of order information in order to determine proper delivery of items ordered and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 16, see discussion of claim 1 above, while Rademaker in view of Rademaker 2 teaches the system above, Rademaker further discloses a system having the limitations of,

access a current location of each of one or more customers associated with the grouped one or more pickup orders (see; Figure 4B, par. [0016] of Rademaker teaches gathering current location of the customer associated with a pick up order).

transmit, to the delivery vehicle, the current location of each of one or more customers associated with the one or more pickup orders (see; par. [0007] and par. [0077] of Rademaker teaches communicating the address of customers to truck for delivery par. [0034] notify customer of pickup information).

Rademaker in view of Rademaker 2 does not explicitly disclose the following limitation, however

Bloom teaches receive an indication that a delivery of the grouped one or more pickup orders to the pickup location is in progress (see; par. [0189] of Bloom teaches receiving the status of package deliveries is providing including where in shipping).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches facilitating logistics time savings using determined location pickup of products and as it is comparable in certain respects to Rademaker which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Bloom teaches efficient package delivery and storage for distribution and as it is comparable in certain respects to Rademaker and Rademaker 2 which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Rademaker and Rademaker 2 discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker and Rademaker 2 fails to disclose receive an indication that a delivery of the grouped one or more pickup orders to the pickup location is in progress.

Bloom discloses receive an indication that a delivery of the grouped one or more pickup orders to the pickup location is in progress.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker and Rademaker 2 receive an indication that a delivery of the grouped one or more pickup orders to the pickup location is in progress as taught by Bloom since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rademaker, Rademaker 2 and Bloom teach the gathering of order information in order to determine proper delivery of items ordered and they do not contradict or diminish the other alone or when combined.


Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rademaker (U.S. Patent Publication 2014/0074743 A1) in view of Rademaker (U.S. Patent Publication 2013/0346237 A1) (hereafter Rademaker 2) in further view of Montague (U.S. Patent 11,023,957 B1) in further view of Memon et al. (U.S. Patent Publication 2019/0362308 A1) (hereafter Memon).

	Referring to Claim 17, Rademaker in view of Rademaker 2 in further view of Montague teaches a method of location modeling for hybrid last mile delivery.  Claim 17 recites the same or similar limitations as those addressed above in claim 1, Claim 17 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

the computational model generating a probability that a customer from among the respective customers will pick up a respective order at the pickup location (see; par. [0070] of Rademaker 2 teaches determine using a follow through tracking engine (i.e. computation module) that determines the likelihood (i.e. probability) that a person will pick up a product at a specific pickup location). 

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore viewed as analogous art in the same field of endeavor. Additionally, Rademaker 2 teaches facilitating logistics time savings using determined location pickup of products and as it is comparable in certain respects to Rademaker which transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker fails to disclose the computational model generating a probability that a customer from among the respective customers will pick up a respective order at the pickup location.

Rademaker 2 discloses the computational model generating a probability that a customer from among the respective customers will pick up a respective order at the pickup location.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker the computational model generating a probability that a customer from among the respective customers will pick up a respective order at the pickup location as taught by Rademaker 2 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of 

Rademaker in view of Rademaker 2 in further view of Montegue does not explicitly disclose the following limitations, however,

Memon teaches applying by a processor, a computational model to generate a first probability that the respective customers will pick up respective orders from a first candidate location and a second probability that the respective customer will pick up respective orders from a second candidate location (see; par. [0006] of Memon teaches the determination of a likelihood based on a probability that a customer will want a designated delivery of a product to a specific location during a specific time period different from the likelihood from a first location (i.e. first and second locations), which is part of a par. [0036] demand prediction model), and
	Identifying, based on respective customer locations associated with the one or more pickup orders, first probability and the second probability, a pickup location, from among the first candidate location and the second candidate location, at which the one or more pickup orders is to be picked up by respective customers, the computational model generating a probability that a customer from among the respective customer will pick up a respective order at the pickup location (see; par. [0006] of Memon teaches initially the determining of the likelihood based on a probability that a customer will want a designated delivery of a product to a specific location during a specific time period different from the likelihood from a first location (i.e. first and second locations), par. [0027] then identifies a second customer and second location that is within the specific delivery area of the customers and probability of their pickup in order to ensure correct products are available at the correct location for pickup).

The Examiner notes that Rademaker teaches similar to the instant application teaches managing curb side delivery.  Specifically, Rademaker discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival it is therefore 

Rademaker, Rademaker 2, and Montegue discloses the transmitting and preparing an order using a queue in order to deliver to a pickup location by predicted time of arrival.  However, Rademaker, Rademaker 2, and Montegue fails to disclose applying by a processor, a computational model to generate a first probability that the respective customer will pick up respective orders from a first candidate location and a second probability that the respective customer will pick up respective orders from a second candidate location, and identifying, based on respective customer locations associated with the one or more pickup orders, first probability and the second probability, a pickup location, from among the first candidate location and the second candidate location, at which the one or more pickup orders is to be picked up by respective customers, the computational model generating a probability that a customer from among the respective customer will pick up a respective order at the pickup location.



It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rademaker, Rademaker 2, and Montegue applying by a processor, a computational model to generate a first probability that the respective customer will pick up respective orders from a first candidate location and a second probability that the respective customer will pick up respective orders from a second candidate location, and identifying, based on respective customer locations associated with the one or more pickup orders, first probability and the second probability, a pickup location, from among the first candidate location and the second candidate location, at which the one or more pickup orders is to be picked up by respective customers, the computational model generating a probability that a customer from among the respective customer will pick up a respective order at the pickup location as taught by Memon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rademaker, Rademaker 2, Montague, and Memon teach the gathering of order information in order to determine proper delivery of items ordered and they do not contradict or diminish the other alone or when combined.


Referring to Claim 18, see discussion of claim 17 above, while Rademaker in view of Rademaker 2 in further view of Montegue in further view of Memon teaches the method above Claim 18 recites the same or similar limitations as those addressed above in claim 2, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 2.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623